                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2     elizabeth.deeley@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095

                   5   Daniel R. Gherardi (CA Bar No. 317771)
                        daniel.gherardi@lw.com
                   6   140 Scott Drive
                       Menlo Park, CA 94025
                   7   Telephone: +1.650.328.4600
                       Facsimile: +1.650.463.2600
                   8

                   9   Attorneys for Nominal Defendant
                       Facebook, Inc.
               10

               11
                                                    UNITED STATES DISTRICT COURT
               12
                                               NORTHERN DISTRICT OF CALIFORNIA
               13
                                                       SAN FRANCISCO DIVISION
               14

               15
                       NATALIE OCEGUEDA, derivatively on          CASE NO. 3:20-cv-04444-LB
               16      behalf of FACEBOOK, INC.,

               17                      Plaintiff,                 NOMINAL DEFENDANT FACEBOOK,
                                                                  INC.’S RULE 7.1 DISCLOSURE
               18            vs.                                  STATEMENT

               19      MARK ZUCKERBERG, SHERYL
                       SANDBERG, MARC ADREESSEN,
               20      ANDREW W. HOUSTON, ERSKINE B.
                       BOWLES, JEFFREY D. ZIENTS, SUSAN
               21      DESMOND-HELLMANN, NANCY
                       KILLEFER, TRACEY T. TRAVIS,
               22      ROBERT M. KIMMITT, REED HASTINGS,
                       PETER A. THIEL, and DOES 1-30,
               23
                                       Defendants.,
               24
                            -and-
               25
                       FACEBOOK, INC.,
               26
                                       Nominal Defendant.
               27

               28
                                                                             FACEBOOK’S RULE 7.1 DISCLOSURE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                 STATEMENT
                                                                                    CASE NO. 3:20-cv-04444-LB
                   1   TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
                   2          Pursuant to Federal Rule of Civil Procedure 7.1, Nominal Defendant Facebook, Inc.
                   3   (“Facebook”) states that it is publicly traded corporation, that is has no parent corporation, and
                   4   that no other corporation owns 10% or more of Facebook’s stock.
                   5

                   6   Dated: August 19, 2020                            Respectfully submitted,
                   7                                                     LATHAM & WATKINS LLP
                   8

                   9                                                     By /s/ Elizabeth L. Deeley
                                                                         Elizabeth L. Deeley (CA Bar No. 230798)
               10                                                          elizabeth.deeley@lw.com
                                                                         505 Montgomery Street, Suite 2000
               11                                                        San Francisco, California 94111-6538
                                                                         Telephone: +1.415.391.0600
               12                                                        Facsimile: +1.415.395.8095
               13                                                         Daniel R. Gherardi (CA Bar No. 317771)
                                                                           daniel.gherardi@lw.com
               14                                                        140 Scott Drive
                                                                         Menlo Park, CA 94025
               15                                                        Telephone: +1.650.328.4600
                                                                         Facsimile: +1.650.463.2600
               16

               17                                                        Attorneys for Nominal Defendant
                                                                         Facebook, Inc.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                         FACEBOOK’S RULE 7.1 DISCLOSURE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1                                   STATEMENT
                                                                                                CASE NO. 3:20-cv-04444-LB
